      2:20-cv-04057-BHH         Date Filed 11/20/20    Entry Number 1-1        Page 1 of 21




                                                                                                      ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
 STATE OF SOUTH CAROLINA                          )   IN THE COURT OF COMMON PLEAS
 COUNTY OF CHARLESTON                             )   FOR THE NINTH JUDICIAL CIRCUIT
                                                  )
 NEIL EICHMAN, AS PERSONAL                        )   Civil Action No.: ___________________
 REPRESENTATIVE OF THE ESTATE OF                  )
 MEGAN R. EICHMAN                                 )
                                                  )
                  Plaintiff,                      )                   SUMMONS
                                                  )              (Jury Trial Requested)
 v.                                               )
                                                  )
 AUSTIN RISSANEN, in his individual               )
 capacity; CHARLESTON COUNTY                      )
 SHERIFF’S OFFICE; and TOWN OF                    )
 JAMES ISLAND,                                    )
                                                  )
                  Defendants.                     )

TO THE DEFENDANTS ABOVE-NAMED:

       YOU ARE HEREBY SUMMONED AND REQUIRED to Answer the Complaint in this

action, a copy of which is herewith served upon you, and to serve a copy of your Answer on the

subscribers at their office located at 3 Morris Street, Suite A, Post Office Box 21624, Charleston,

South Carolina 29413, within thirty days of the service, exclusive of the day of such service; and

if you fail to answer the Complaint within this time, the Plaintiff will move for entry of Default

Judgment and apply to the Court for the relief sought therein.


October 16, 2020
Charleston, South Carolina

McLEOD LAW GROUP, LLC                                 STAVRINAKIS LAW FIRM, LLC

BY: s/ Colin V. Ram                               Leon Stavrinakis, Bar No. 65307
W. Mullins McLeod, Jr., Bar No. 14148             One Cool Blow Street, Suite 201
Colin V. Ram, Bar No. 103260                      Charleston, SC 29403
P.O. Box 21624                                    843-724-1060
Charleston, SC 29413
843-277-6655
                                   Attorneys for Plaintiffs
      2:20-cv-04057-BHH         Date Filed 11/20/20       Entry Number 1-1      Page 2 of 21




                                                                                                       ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
 STATE OF SOUTH CAROLINA                             )   IN THE COURT OF COMMON PLEAS
 COUNTY OF CHARLESTON                                )   FOR THE NINTH JUDICIAL CIRCUIT
                                                     )
 NEIL EICHMAN, AS PERSONAL                           )   Civil Action No.: ___________________
 REPRESENTATIVE OF THE ESTATE OF                     )
 MEGAN R. EICHMAN                                    )
                                                     )
                   Plaintiff,                        )                COMPLAINT
                                                     )            (Jury Trial Requested)
 v.                                                  )
                                                     )
 AUSTIN RISSANEN, in his individual                  )
 capacity; CHARLESTON COUNTY                         )
 SHERIFF’S OFFICE; and TOWN OF                       )
 JAMES ISLAND,                                       )
                                                     )
                  Defendants.                        )


       Plaintiff Neil Eichman, as Personal Representative of the Estate of Megan R. Eichman,

complaining of the above-named Defendants alleges and shows as follows:

                                 JURISDICTION AND VENUE

       1.      Decedent, Megan Eichman, at all times herein, was a citizen and resident of

Charleston County, South Carolina. Plaintiff Neil Eichman is the duly appointed Personal

Representative of the Decedent’s Estate which is being probated in Charleston County. Plaintiff’s

certificate of appointment is attached hereto as Exhibit No. 1.

       2.      Plaintiff brings this wrongful death action on behalf of Decedent’s parents pursuant

to Section 15-51-10 of the South Carolina Code and brings this survival action on behalf of the

Decedent’s Estate pursuant to Section 15-5-90 of the South Carolina Code.

       3.      Upon information and belief, the Charleston County Sheriff’s Office is a

governmental entity organized and created pursuant to the laws of the State of South Carolina.

The Charleston County Sheriff’s Office is responsible for the policies, practices and customs of

the Charleston County Sheriff’s Office as well as the hiring, training, supervising, controlling and

                                                 1
     2:20-cv-04057-BHH          Date Filed 11/20/20      Entry Number 1-1         Page 3 of 21




                                                                                                        ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
disciplining of its deputies and other employees. Sheriff James Alton “Al” Cannon, Jr. is the

Sheriff of the Charleston County and, upon information and belief, is the primary policymaker for

the Charleston County Sheriff’s Office.

       4.      Upon information and belief, the Town of James Island is a duly authorized

municipality created pursuant to the laws of the State of South Carolina. At all times relevant

hereto, the Town of James Island, its agents, servants, and employees operated, maintained and

controlled the “Island Sheriff’s Patrol,” which is a law enforcement unit staffed with deputies from

the Charleston County Sheriff’s Office that provides policing services to the town.            Upon

information and belief, along with the Charleston County Sheriff’s Office, the Town of James

Island is responsible for the policies, practices, and customs of the Island Sheriff’s Patrol as well

as the hiring, training, supervising, controlling, and disciplining of its patrol officers and other

employees.

       5.      Upon information and belief, at the various times giving rise to the causes of action

set forth in this Complaint, Defendant Austin Rissanen was a Charleston County Sheriff’s Office

deputy working for the Island Sheriff’s Patrol, was employed by and an agent of both the

Charleston County Sheriff’s Office and Town of James Island, was in police uniform, driving a

police vehicle, acting individually, and at all times under the color of state law.

       6.      This Court has subject matter jurisdiction over all claims alleged, personal

jurisdiction over the parties, and venue is proper in Charleston County.

                                  FACTUAL BACKGROUND

       7.      On the evening of November 18, 2018, the Sunday before Thanksgiving, Megan

Eichman was driving her Nissan Altima southbound on Folly Road (SC 171) on her way to the




                                                  2
       2:20-cv-04057-BHH          Date Filed 11/20/20     Entry Number 1-1       Page 4 of 21




                                                                                                        ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
Stag Erin Pub (“Stag Erin”), a local sports bar and restaurant, to meet up with friends and watch

the NFL Sunday Night Football game.

        8.         At approximately 9:45 p.m., as she approached the entrance to the Stag Erin, which

is located at 1006 Folly Road, Megan moved her vehicle into the middle turn lane on Folly Road

and came to a stop in the turn lane with her turn signal activated while she waited for oncoming

traffic to pass.

        9.         At the same time, Defendant Austin Rissanen was driving a 2016 Chevy Tahoe

SUV along Folly Road in the opposite direction at over 100 miles per hour. The roadway was

wet.

        10.        Defendant Rissanen was working at the time in an official law enforcement

capacity and driving the vehicle for the Town of James Island’s “Island Sheriff’s Patrol” and the

Charleston County Sheriff’s Office.

        11.        The Chevy Tahoe SUV driven by Rissanen was an unmarked police vehicle

operated and maintained by the Charleston County Sheriff’s Office and utilized by the Island

Sheriff’s Patrol. It had no dash cam or any external markings indicating that it was a law

enforcement vehicle.

        12.        Although Defendant Rissanen was driving the Chevy Tahoe along Folly Road at

speeds in excess of 100 miles per hour, on information and belief he was not dispatched to respond

to any location or emergency, nor was he responding to any request for assistance.

        13.        Further, on information and belief, Defendant Rissanen was not operating his blue

emergency lights, nor was his siren activated continuously as he drove rapidly along Folly Road.




                                                   3
     2:20-cv-04057-BHH         Date Filed 11/20/20      Entry Number 1-1       Page 5 of 21




                                                                                                      ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
        14.    Despite being issued a police body worn camera, and despite his body worn camera

being turned on at the time he began driving down Folly Road, Defendant Rissanen deliberately

turned off his body worn camera after he began speeding along on Folly Road.

        15.    Neither Rissanen nor his passenger, a state constable, were wearing their seat belts

as they were required to do under South Carolina law.

        16.    As Defendant Rissanen continued northbound on Folly Road, his speed reached at

least 103 miles per hour.

        17.    Given the speed of Defendant Rissanen’s vehicle and darkness at that time of night,

it was virtually impossible for any oncoming traffic to determine the relative speed and closing

distance of Rissanen’s vehicle.

        18.    Indeed, on information and belief, Megan began a left turn from the center turning

lane on Folly Road into the parking lot to the Stag Erin believing the roadway to be clear and safe

for travel.

        19.    Yet, on information and belief, despite Defendant Rissanen seeing Megan’s vehicle

waiting in the turn lane and despite knowing that he was driving on a wet road, he continued

driving at over 100 miles per hour toward her.

        20.    As Megan was mid-way through her left turn into the parking lot, she was broad-

sided by Defendant Rissanen’s SUV. Her vehicle spun around violently, was pushed down the

road, and flipped over before coming to a stop near a telephone pole.

        21.    Megan sustained catastrophic injuries as a result of the collision and died shortly

afterwards.




                                                 4
     2:20-cv-04057-BHH         Date Filed 11/20/20       Entry Number 1-1        Page 6 of 21




                                                                                                         ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
       22.     A witness who observed the two vehicles sliding to their final resting spot

confirmed that she did not hear a siren or see any emergency blue lights illuminated on Defendant

Rissanen’s vehicle.

       23.     According to electronic vehicle data recovered from Defendant Rissanen’s SUV,

just five seconds before the fatal impact, Rissanen was driving at 103 miles per hour—which is 58

miles per hour over the posted speed limit. At this point in time, the electronic vehicle data also

showed that Defendant Rissanen’s accelerator pedal position was at only 35% of its full position,

while the SUV’s engine throttle was open at only 39% of its full throttle position despite the vehicle

travelling at 103 mph—indicating that Rissanen was driving faster than 103 mph prior to five

seconds before impact.

       24.     In contrast, the South Carolina MAIT team estimated that Megan’s vehicle was

moving at a standard speed of 17 mph as she was making the left turn from Folly Road into the

parking lot.

       25.     Additionally, an eyewitness who was driving behind Megan prior to the collision

described her car as “just another vehicle in traffic travelling down the road,” that “nothing stood

out” about it, that it was “not a vehicle that [] is dangerous,” and that she was driving “normally”

at the time. This witness also did not hear any emergency siren from Rissanen’s vehicle.

       26.     At the point of his high-speed impact with Megan’s car, Rissanen was

approximately one quarter of a mile away from the intersection of Camp Road and Folly Road

where traffic departing the Charleston Holiday Festival of Lights was turning onto Folly Road.

Had Rissanen not collided into Megan’s car, he likely would have crashed into another vehicle

passing through this intersection and killed another person or a family.




                                                  5
     2:20-cv-04057-BHH             Date Filed 11/20/20      Entry Number 1-1        Page 7 of 21




                                                                                                           ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
          27.      The South Carolina Highway Patrol investigation concluded that had Defendant

Rissanen been driving the posted speed limit on Folly Road, “the collision would not have

occurred.”

                                  FOR A FIRST CAUSE OF ACTION
                                  (Negligence Against All Defendants)

          28.      Plaintiff realleges and reincorporates all preceding paragraphs as if fully set forth

herein.

          29.      At all times relevant hereto, Defendant Rissanen was jointly employed as a law

enforcement officer by, and served as a joint agent of, the Charleston County Sheriff’s Office and

Town of James Island and was acting within the course and scope of his employment.

          30.      Upon information and belief, Defendant Rissanen owed statutory and common law

duties to the public in general, and to Megan Eichman in particular, to use due care in fulfilling his

law enforcement functions and duties and to ensure his conduct conformed to the laws of the State

of South Carolina and generally accepted police standards.

          31.      The collision and resulting death of Megan Eichman was caused directly and

proximately by the following negligent, grossly negligent, reckless, willful, wanton, and unlawful

acts and/or omissions of Defendants, by and through Defendant Austin Rissanen, in any one or

more of the following respects:

                a. Failing to operate the police vehicle in a lawful manner;

                b. Failing to keep a proper lookout while operating the police vehicle;

                c. Failing to maintain control of the police vehicle;

                d. Failing to maintain a proper speed of the police vehicle;

                e. Exceeding the maximum posted speed limit on that portion of Folly Road so as to

                   endanger life and property in violation of S.C. Code § 56-5-760;

                                                     6
     2:20-cv-04057-BHH          Date Filed 11/20/20      Entry Number 1-1        Page 8 of 21




                                                                                                        ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
             f. Failing to use due care;

             g. Failing to properly observe the road and traffic conditions;

             h. Failing to obey traffic laws and/or traffic devices and signs;

             i. Failing to properly use the police vehicle’s emergency lights or emergency siren;

             j. Failing to yield the right of way;

             k. Driving while distracted;

             l. Failing to keep a safe distance from Decedent;

             m. Failing to use his vehicle’s horn;

             n. Failing to apply his brakes or use his steering mechanism to avoid colliding with

                Megan Eichman’s vehicle;

             o. Operating the police vehicle in utter disregard for the safety of others on the road,

                including Megan Eichman;

             p. And other such particulars as may be shown at trial.

       32.      All of the above referenced acts and/or omissions and/or commissions are in

violation of the common laws and statutes of the State of South Carolina, as well as these

Defendants’ obligations and duties to public in general and Megan Eichman in particular.

       33.      As a direct, foreseeable and proximate result of the aforementioned negligent,

grossly negligent, reckless, willful and wanton acts and/or omissions by Defendants, Megan

Eichman was injured in the collision and suffered conscious physical harm and endured pain and

suffering, including mental distress, emotional anguish and death.

       34.      Due to the willful, wanton, reckless, grossly negligent, and negligent acts and/or

omissions of Defendants as set out above, Plaintiff is entitled to recover actual and punitive

damages from Defendants as determined by a jury.



                                                     7
     2:20-cv-04057-BHH          Date Filed 11/20/20      Entry Number 1-1        Page 9 of 21




                                                                                                        ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
                            FOR A SECOND CAUSE OF ACTION
                        (Negligent Hiring, Supervision and/or Retention
           Against the Charleston County Sheriff’s Office and Town of James Island)

          35.   Plaintiff realleges and reincorporates all preceding paragraphs as if fully set forth

herein.

          36.   Upon information and belief, the Town of James Island and Charleston County

Sheriff’s Office owed statutory and common law duties to the public at large, and to Megan

Eichman in particular, to refrain from negligently hiring, supervising and/or retaining employees.

          37.   Upon information and belief, these Defendants knew or reasonably should have

known that Defendant Rissanen did not have the proper training, disposition, and/or temperament

to operate an emergency police vehicle safely or meet departmental standards to the detriment of

the public.

          38.   In particular, on information and belief, these Defendants knew that Defendant

Rissanen had a prior history of driving recklessly, including crashing into a stop sign while driving

an emergency police vehicle as an officer with the Summerville Police Department prior to his

hiring and employment with the Charleston County Sheriff’s Office and Town of James Island.

          39.   Upon information and belief, and based upon Defendant Rissanen’s prior work

accident history, Defendants Charleston County Sheriff’s Office and Town of James Island knew

or should have known that hiring and retaining him as a law enforcement officer presented a danger

to the public at large, and to Decedent in particular, and that it was foreseeable that he would fail

to perform his driving responsibilities in a reasonable manner that was consistent with South

Carolina law as well as generally accepted law enforcement procedure and protocol.




                                                  8
    2:20-cv-04057-BHH            Date Filed 11/20/20      Entry Number 1-1      Page 10 of 21




                                                                                                       ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
        40.       In addition to hiring and retaining Defendant Rissanen, these Defendants knew or

should have known that their failure to provide adequate training to and supervision of him on

proper police vehicle driving and safety would result in serious injury and/or death.

        41.       In the hiring, retention, and supervision of Defendant Rissanen as a law

enforcement officer, these Defendants failed to use due care and were negligent in the following

particulars:

               a. Hiring Defendant Rissanen as a law enforcement officer when his prior driving

                  history, including driving history while on-duty with the Summerville Police

                  Department, documented his inability to safely operate an emergency vehicle in

                  accordance with the laws of the State of South Carolina;

               b. Failing to properly train Defendant Rissanen on the proper and safe operation of

                  police vehicles;

               c. Failing to properly train Defendant Rissanen on the proper use of emergency lights

                  and sirens;

               d. Failing to adequately supervise Defendant Rissanen as he worked the Island

                  Sheriff’s Patrol;

               e. Any and all other particulars as may be shown at trial.

        42.       As a direct, foreseeable and proximate result of the negligent, grossly negligent,

reckless, willful, and wanton acts and omissions of these Defendants, Megan Eichman suffered

conscious physical harm and injury, and endured pain and suffering, including mental distress,

emotional anguish and death.




                                                   9
    2:20-cv-04057-BHH          Date Filed 11/20/20       Entry Number 1-1         Page 11 of 21




                                                                                                        ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
          43.   Due to the willful, wanton, reckless, grossly negligent, and negligent acts of these

Defendants as set forth above, Plaintiff is entitled to recover actual and punitive damages as

determined by a jury.

                               FOR A THIRD CAUSE OF ACTION
           (42 U.S.C. § 1983 – Violation of Decedent’s Fourteenth Amendment Rights
                                     By Defendant Rissanen)

          44.   Plaintiff realleges and reincorporates all preceding paragraphs as if fully set forth

herein.

          45.   Defendant Rissanen began his high-speed driving after leaving the Blue Water gas

station located at the intersection of Fort Johnson Road. The distance from the gas station where

he began speeding to the site of his collision with Megan’s car is approximately one mile.

          46.   There were numerous vehicles traveling on the north and southbound lanes of this

stretch of Folly Road as Rissanen drove recklessly and illegally along it.

          47.   Additionally, this portion of Folly Road is dimly lit at night.

          48.   While Rissanen was driving this one-mile distance, he had ample time and

opportunity to slow down to a reasonable and safe speed, which he deliberately chose not to do

despite seeing Megan’s vehicle ahead of him with her turn signal activated and despite knowing

he was approaching the busy and controlled intersection at Camp Road.

          49.   The acts and omissions of Defendant Rissanen by driving his police vehicle at such

an extreme and reckless rate of speed without being dispatched to respond to an emergency or in

pursuit of a criminal suspect, constitutes a conscious-shocking and/or deliberate indifference to the

lives and safety of those on the road around him, including Megan Eichman, in violation of Megan

Eichman’s Fourteenth Amendment rights.




                                                  10
    2:20-cv-04057-BHH              Date Filed 11/20/20      Entry Number 1-1        Page 12 of 21




                                                                                                            ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
          50.      Yet, even if Defendant Rissanen had been dispatched to respond to an emergency

or was in pursuit of a fleeing dangerous criminal, his extreme and reckless driving at close to 60

miles per hour over the posted speed limit would still constitute deliberate indifference to the lives

and safety of those on the road around him, including Megan Eichman.

          51.      Indeed, any reasonable law enforcement officer would have known the reckless

driving and speeds engaged in by Defendant Rissanen were not only unlawful, but created a

substantial risk of serious harm and death to those around him.

          52.      By the acts and omissions described above, Defendant Rissanen deprived Megan

Eichman of the following clearly established and well-settled constitutional rights protected by the

Fourteenth Amendment to the U.S. Constitution.

                a. The right to be free from deprivation of life, liberty, and property without due

                   process of law as secured by the Fourteenth Amendment; and

                b. The right to be free from unlawful, reckless, deliberately indifferent, and conscious-

                   shocking conduct as secured by the Fourteenth Amendment.

          53.      As a direct result of the conscious shocking and/or deliberately indifferent conduct

to life by Defendant Rissanen, Megan Eichman was killed and her vehicle destroyed.

          54.      As a direct and proximate result of Defendant Rissanen’s violation of Megan

Eichman’s constitutionally protected rights, Plaintiff is entitled to recover actual and punitive

damages from him as determined by a jury.

                        FOR A FOURTH CAUSE OF ACTION
  (42 U.S.C. § 1983 – Municipal Liability Against Charleston County Sheriff’s Office and
           Town of James Island for Violating Decedent’s Constitutional Rights)


          55.      Plaintiff realleges and reincorporates all preceding paragraphs as if fully set forth

herein.

                                                     11
    2:20-cv-04057-BHH         Date Filed 11/20/20       Entry Number 1-1        Page 13 of 21




                                                                                                        ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
       56.     At all times relevant hereto, Defendants Charleston County Sheriff’s Office and

Town of James Island acted under the color of state law.

       57.     Decedent Megan Eichman was deprived of her right to be free from the deprivation

of her life and her property without due process by the Charleston County Sheriff’s Office and

Town of James Island.

       58.     Sheriff Al Cannon, as the elected head of the Charleston County Sheriff’s Office

and its chief policymaker, has consistently overseen the violation of the rights of South Carolinians

to be free from the deprivation of life and property without due process through a demonstrated

custom and/or tolerance of deliberate indifference to, or tacit authorization of, his deputies

widespread pattern of reckless and highly-dangerous driving through the streets of Charleston

County, particularly when not responding to an emergency. This custom and/or unofficial policy

of tolerating such reckless driving was the moving force behind the deprivation of Megan

Eichman’s constitutional rights.

       59.     The Charleston County Sheriff’s Office’s policies and procedures, including

informal and unwritten guidance to deputies, governs their conduct while participating on the

Island Sheriff’s Patrol. On information and belief, at all times relevant the Town of James Island

had actual knowledge of the Charleston County Sheriff’s Office’s policies and practices and

expressly agreed that these policies would govern the conduct of deputies working the Island

Sheriff’s Patrol. In doing so, the Town of James Island shared, ratified, and adopted these policies

and practices as their own to govern deputies’ conduct on the Island Sheriff’s Patrol.

       60.     On information and belief, Charleston County Sheriff’s deputies have repeatedly

caused serious injury and/or death to motorists driving on local roads through high-speed and




                                                 12
    2:20-cv-04057-BHH           Date Filed 11/20/20     Entry Number 1-1       Page 14 of 21




                                                                                                       ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
reckless driving incidents and/or failure to yield to other motorists when not dispatched to

emergencies in the years prior to the death of Megan Eichman.

        61.     Despite the frequency of serious injuries and death resulting from this reckless and

dangerous driving, on information and belief Sheriff Al Cannon and the Charleston County

Sheriff’s Office had actual knowledge of these incidents but took no action to curb or stop them

from occurring in the future.

        62.     Prior to Megan Eichman’s death, on information and belief, the Charleston County

Sheriff’s Office and Town of James Island were aware of these widespread and ongoing

constitutional violations by deputies engaged in reckless driving in police vehicles but allowed it

to continue unabated.    These Defendants’ failure to supervise and discipline deputies allowed a

pattern and/or practice of unconstitutional actions to develop, effectively sanctioning and

condoning this unlawful behavior.

        63.     The frequency and duration of reckless driving by Charleston County Sheriff’s

deputies demonstrates this misconduct was pervasive at all times relevant to this case and, on

information and belief, the misconduct was committed with the knowledge of Sheriff Al Cannon,

the Charleston County Sheriff’s Office, and the Town of James Island or due to their deliberate

indifference to it.

        64.     Even in the wake of the killing of Megan Eichman by Defendant Rissanen,

Charleston County Sheriff’s deputies continued to seriously injure and/or kill local residents

through reckless and highly dangerous driving of their police-issued vehicles. The following

examples, pled on information and belief, demonstrate the continued unconstitutional pattern and

practice.




                                                 13
    2:20-cv-04057-BHH           Date Filed 11/20/20         Entry Number 1-1      Page 15 of 21




                                                                                                           ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
             a. On April 24, 2019, just six months after Megan’s death, a Charleston County

                Sheriff’s deputy driving southbound on Savannah Highway at a high rate of speed

                at night collided with a motorist driving eastbound on Dobbin Road. A passenger

                in the motorist’s vehicle suffered serious injuries as a result of the deputy’s reckless

                speeding.

             b. April 13, 2020, a Charleston County Sheriff’s deputy was driving in the far right

                lane on Highway 17 when he made a sudden illegal U-turn across the center lane

                of traffic and collided with another motorist, causing his death. The deputy

                reportedly was not operating his emergency lights or equipment prior to initiating

                his turn or at the time of the collision.

             c. On April 19, 2020, a Charleston County Sheriff’s deputy collided into a vehicle

                driven by a North Charleston Police Department officer near the intersection of

                Rivers Avenue and Cherokee Street, sending that officer to the hospital.

             d. May 21, 2020, a Charleston County Sheriff’s deputy was driving northbound on

                Old Towne Road while another driver traveling in the southbound lane attempted

                to make a left-hand turn. The deputy failed to yield and collided with the motorist

                causing serious physical injuries and death.

       65.      Despite this ongoing pattern of extremely reckless and dangerous driving by

deputies operating police vehicles and causing serious injury or death to civilian motorists, on

information and belief Defendants took virtually no action to deter such conduct by their deputies.

       66.      Defendants Charleston County Sheriff’s Office and Town of James Island acted

with reckless indifference to Megan Eichman’s life in that, as a matter of policy or custom, they

had knowledge of widespread reckless and illegal driving by Charleston County Sheriff’s deputies



                                                   14
    2:20-cv-04057-BHH          Date Filed 11/20/20       Entry Number 1-1         Page 16 of 21




                                                                                                          ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
but failed to adequately discipline, train, investigate, supervise or otherwise direct deputies serving

on the Island Sheriff’s Patrol, and Defendant Rissanen in particular, to prevent future reckless

driving due to their deliberate indifference to the lives of civilians driving on the road.

       67.     Further, on information and belief, the Town of James Island knew or should have

known of this widespread reckless driving by Charleston County Sheriff’s deputies but took no

action whatsoever to deter deputies operating on the Island Sheriff’s Patrol from engaging in it.

       68.     As an example, despite Defendant Rissanen driving approximately 60 miles per

hour over the posted speed limit in the moment before he crashed into Megan’s car and killed her,

on information and belief he received no discipline from the Town of James Island or the

Charleston County Sheriff’s Office other than a $25 citation for failing to wear his seatbelt. By

failing to hold him accountable for his dangerous driving, Sheriff Al Cannon and the Town of

James Island reaffirmed to deputies this long-standing, unwritten policy that reckless driving

causing serious injury or death of local residents is tolerable and will result in no serious

punishment or adverse action against deputies.

       69.     Defendants, as a matter of custom, caused, encouraged, condoned, and allowed

officers to engage in unlawful and reckless conduct without fear of consequence of their actions,

thereby making it reasonably probable that, sooner or later, a deputy would recklessly injure or

kill a civilian motorist and serving as the moving force behind Defendant Rissanen’s reckless and

dangerous collision with Megan Eichman.

       70.     As a direct result of Defendants’ deliberate indifference to these constitutional

violations, Defendant Rissanen had no fear of internal consequences for driving recklessly and at

an excessive rate of speed down Folly Road in violation Megan Eichman’s constitutional rights,




                                                  15
    2:20-cv-04057-BHH          Date Filed 11/20/20       Entry Number 1-1        Page 17 of 21




                                                                                                         ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
and Defendant Rissanen violated Megan Eichman’s Fourteenth Amendment right to be free from

deprivation of her life and property without due process.

          71.   As a result of Defendants’ deliberate indifference to the violation of Megan

Eichman’s constitutional rights, she was seriously injured and killed by Defendant Rissanen.

          72.   As a result of Defendants’ deliberate indifference to the violation of Megan

Eichman’s constitutional rights, Plaintiff is entitled to recover actual and punitive damages from

Defendants as determined by a jury.

                              FOR A FIFTH CAUSE OF ACTION
                            (Survival Action Against All Defendants)

          73.   Plaintiff realleges and reincorporates all preceding paragraphs as if fully set forth

herein.

          74.   As a result of the above referenced acts and/or omissions, Decedent Megan

Eichman sustained serious physical injuries ultimately causing her wrongful death.

          75.   Pursuant to the South Carolina Survival Act, Plaintiff is entitled to bring all of the

above-referenced and foregoing causes of action as the duly appointed Personal Representative of

the Estate of Megan R. Eichman.

          76.   Plaintiff alleges that as a result of the above referenced acts, Megan Eichman

suffered conscious pain and suffering, personal injuries and trauma prior to her death, funeral

expenses, and other compensatory damages, and is entitled to punitive damages in an amount to

be determined by a jury.

          77.   All of the above referenced acts and/or omissions and/or commissions are in

violation of the common laws and statutes of the State of South Carolina, and Defendants’

obligations and duties to Plaintiff.




                                                 16
    2:20-cv-04057-BHH             Date Filed 11/20/20      Entry Number 1-1        Page 18 of 21




                                                                                                           ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
          78.      Each of these acts and/or omissions and/or commissions proximately caused Megan

Eichman’s injuries and wrongful death.

          79.      Consequently, Plaintiff seeks actual and punitive damages and such other and

further relief this Honorable Court deems just and proper.


                               FOR AN SIXTH CAUSE OF ACTION
                              (Wrongful Death Against All Defendants)

          80.      Plaintiff realleges and reincorporates all preceding paragraphs as if fully set forth

herein.

          81.      As a result of the above-referenced acts and/or omissions, Decedent Megan

Eichman suffered conscious pain and suffering, personal injuries and trauma prior to her death.

          82.      Pursuant to the South Carolina Wrongful Death Act, Plaintiff alleges entitlement to

all of the above-referenced and foregoing causes of action as survivors and/or as the duly appointed

Personal Representative of the Estate of Megan R. Eichman.

          83.      As a direct and proximate result of Defendants’ willful, wanton, reckless, grossly

negligent and negligent acts as set out above, the Decedent’s beneficiaries, as represented by Neil

Eichman, Personal Representative of the Estate of Megan R. Eichman, have suffered injuries,

which have caused, and in the future will cause, the beneficiaries to suffer one or more of the

following elements of damage as to the survival and wrongful death claims:

                a. Pecuniary loss;

                b. Conscious pain and suffering;

                c. Mental shock and suffering;

                d. Wounded feelings;

                e. Grief and sorrow;

                f. Loss of companionship; and
                                                    17
    2:20-cv-04057-BHH               Date Filed 11/20/20     Entry Number 1-1      Page 19 of 21




                                                                                                          ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
                g. Deprivation of use and comfort of Megan Eichman’s society, including loss of her

                   experience, knowledge, and judgment in managing the affairs of herself and her

                   beneficiaries.

          84.      Due to the willful, wanton, reckless, grossly negligent, and negligent acts of

Defendants as set out above, as well as Defendant Rissanen’s violation of state law, Plaintiff is

entitled to compensation for funeral expenses and other compensatory damages and is entitled to

punitive damages in an amount to be determined by a jury.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for a trial by jury and for the following:

   i.           Judgment against Defendants, individually and joint and severally;

   ii.          For actual damages, special damages, consequential damages, and treble damages in
                an amount to be determined by the jury;

   iii.         For punitive damages, to be assessed individually and joint and severally, in an amount
                to be determined by the jury;

   iv.          For costs of this action and reasonable attorney’s fees;

   v.           And for all such other and further relief this Honorable Court deems just and proper.



Respectfully submitted,

McLEOD LAW GROUP, LLC                                     STAVRINAKIS LAW FIRM, LLC

BY: s/ Colin V. Ram                                       Leon Stavrinakis, Bar No. 65307
W. Mullins McLeod, Jr., Bar No. 14148                     One Cool Blow Street, Suite 201
Colin V. Ram, Bar No. 103260                              Charleston, SC 29403
P.O. Box 21624                                            843-724-1060
Charleston, SC 29413
843-277-6655


Dated: October 16, 2020
Charleston, South Carolina


                                                     18
                      ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
Page 20 of 21
Entry Number 1-1




                                                              EXHIBIT 1
Date Filed 11/20/20
2:20-cv-04057-BHH
                      ELECTRONICALLY FILED - 2020 Oct 16 2:47 PM - CHARLESTON - COMMON PLEAS - CASE#2020CP1004561
Page 21 of 21
Entry Number 1-1
Date Filed 11/20/20
2:20-cv-04057-BHH
